Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3, 5, 6, 11, 12, and 15 are pending and rejected. Claims 4, 7-10, 13, 14, and 16-28 are withdrawn as being drawn to non-elected inventions and species. Claim 1 is amended. Claim 2 is cancelled.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

		
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5, 6, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 6,413,672 B1 in view of Im, US 2012/0276459 A1, and Todorof, US 2015/0311567 A1.
	Regarding claim 1, Suzuki teaches a method of forming a lithium secondary battery (abstract and Col. 1, lines 10-13), that includes a separator and an electrode, i.e. an anode with an anode current collector (Col. 4, lines 42-46), where the forming of the electrode comprises heat-treatment of the electrode at a temperature in a range of from 400-1400°C (Col. 4, lines 57-67). They teach producing the anode by preparing a coating solution by adding silicon power and an organic material that turns to carbonaceous material through the heat treatment to a solvent, applying the coating solution on a current collector, drying to remove the solvent, and sintering the coated film (Col. 6, lines 49-67). They teach that sintering causes the material to be converted into carbonaceous material, where the temperature of sintering is in a range from 400-1400°C and a time for the process is 0.1 hours or more (Col. 3, lines 42-62 and Col. 4, 
	They do not teach that a substantially inorganic layer is located between the electrode and the separator.
	Im teaches a negative electrode for a lithium secondary battery that includes an organic-inorganic hybrid protective layer and a method of manufacturing the same (abstract). They teach that the negative electrode includes a collector, a negative electrode active material layer disposed on the collector, and an organic-inorganic hybrid protective layer disposed on the negative electrode active material layer (0014). They teach that a polymer may be included in an amount of about 0.01 to about 20 parts by weight based on 100 parts of the organic-inorganic hybrid protective layer (0021), where the protective layer is considered to include a range where it is substantially inorganic since the layer can include inorganic particles as a majority. They teach that negative electrode is manufactured by preparing a lithium ion conductive porous ceramic layer by mixing and sintering a ceramic precursor to obtain a ceramic power, and pressurizing an sintering the ceramic powder to prepare the ceramic layer, followed by injecting a monomer of a thermosetting resin into the pores of the ceramic layer (0026-0027). They teach that the lithium ion conductive porous ceramic may include various inorganic materials (0069-0079). They teach that ceramic powder is pressurized using a doctor blade and sintered at about 800-1200°C for 30 minutes to 10 hours to prepare a conductive porous ceramic (0099). They teach that the lithium battery includes the negative electrode, positive electrode, and a separator between the positive and negative electrode (0114 and Fig. 2). They teach that the active material for the negative electrode includes Si, SiOx, and Si-T alloys (0117-0119). They teach that the 
	From the teachings of Im, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki to have included a hybrid organic-inorganic protective layer (i.e. a substantially inorganic layer) between the separator and the anode active material layer because Im teaches that such a layer provides benefits of preventing positive electrode or electrolyte components from reacting with negative electrolyte and to prevent an electrical short with the positive electrode in a lithium ion secondary battery such that it will also be expected to provide the same benefits in the battery of Suzuki. Therefore, in the process of Suzuki in view of Im a substantially inorganic layer will be applied between an electrode (anode) of the battery and an adjacent component of the battery (separator) so as to provide a separate layer between the electrode and the separator, where when the layer is applied it is inorganic since the polymer is injected later and even when the polymer is injected, it is included in a range where the layer can be 
	They do not teach that at least a portion of the substantially inorganic layer is formed during the heat-treatment of the electrode, with the inorganic layer being subjected to the same heat-treatment of the electrode. As discussed above, Suzuki teaches drying the electrode layer and then sintering at 400-1400°C to 0.1 hours or more (Col. 4, lines 57-67 and Col. 6, lines 49-67). Suzuki teaches that since binder is carbonized to form a solid phase in such a state as the current collector and the coated film are in close contact with each other, adhesion between the current collector and the sintered material is improved (Col. 3, lines 42-67). Im teaches sintering at about 800-1200°C for 30 minutes to 10 hours (0099). 
	Todorof teaches a chemical battery using conductive and/or semiconductive electrode cores that are coated with at least one ceramic coating layer (abstract). They teach that the ceramic coating layer(s) provide a protective layer for the electrodes to prevent rapid corrosion (abstract). They teach that the battery includes anodes and cathodes (0026). They teach that the anode materials include silicon, copper, etc. (0027 and Table 1). They teach depositing the ceramic coatings by printing, spraying, etc. followed by heating or firing to provide the ceramic coating (0043). They teach that individual ceramic coating layers are added and fired sequentially or multiple ceramic coating layer are added and fired simultaneously (0043). Therefore, Todorof teaches applying two layers together and heat treating them at the same time. 
From the teachings of Suzuki, Im, and Todorof, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Im to have applied the one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 3, Suzuki in view of Im and Todorof suggest the process of instant claim 1. As discussed above, it is suggested to sinter the electrode active material and the protective inorganic layer in the same heat treatment while the materials are in contact with one another such that the substantially inorganic layer will be applied before the heat-treatment of the electrode.
Regarding claim 5, Suzuki in view of Im and Todorof suggest the process of instant claim 1. Im further teaches pressurizing the ground ceramic powder by doctor blade to form a film and heating (0099 and 0226). Therefore, since the ceramic film needs to be heated to form the protective layer, applying the ground ceramic material by doctor blade to the anode or applying the pressurized ceramic film to the anode prior to heating is considered include applying a substantially inorganic layer precursor after coating the electrode slurry onto the collector since the protective layer is not in the final form. Therefore, applying the ground ceramic to the anode by doctor blade or the pressurized ceramic film to the anode is considered to provide applying a protective film comprising a substantially inorganic layer precursor, i.e. a precursor to the inorganic layer, where the inorganic layer also provides the function of a protective layer. 
Regarding claim 6, Suzuki in view of Im and Todorof suggest the process of instant claim 1. Suzuki further teaches producing the anode by adding silicon powder and a carbonaceous material or an organic material that turns to carbonaceous material through heat treatment to a solvent and applying the coating solution on the current collector, followed by drying and heat treatment (Col. 6, lines 49-67). Therefore, Suzuki teaches applying an anode or electrode slurry on a substrate (current collector). 
Im further teaches pressurizing the ground ceramic powder by doctor blade to form a film and heating (0099 and 0226). Therefore, since the ceramic film needs to be heated to form the protective layer, applying the ground ceramic material by doctor blade to the anode or the pressurized ceramic film to the anode is considered include applying a substantially inorganic layer precursor after coating of the electrode slurry since the protective layer is not in the final form.
Regarding claim 11, Suzuki in view of Im and Todorof suggest the process of instant claim 1. Im further teaches that the protective layer incudes at least one compound selected from the group consisting of Chemical Formulae 1 through 7, where the formulas include metal oxides (0069-0079). They further teach that the porous ceramic is a lithium ion conductive porous ceramic (0069), such that the inorganic layer includes ceramic electrolytes.
Regarding claim 12, Suzuki in view of Im and Todorof suggest the process of instant claim 1. As discussed above for claim 1, the suggestion from Suzuki in view of Im and Todorof is to apply the inorganic layer to the electrode or anode followed by heat treating the layers together.
Regarding claim 15, Suzuki in view of Im and Todorof suggest the process of instant claim 1. Suzuki further teaches that the anode includes a sintered material which contains 50-99% by weight of silicon (abstract), such that the anode will be a silicon-based electrode since it includes silicon in a range in which it will be the majority. 
While Suzuki in view of Im and Todorof do not specifically indicate that the inorganic layer is configured to account for and/or mitigate effects of use of silicon in the battery, since they suggest including an inorganic layer in a battery having a silicon-dominant electrode where the layer provides benefits of preventing a positive electrode or electrolyte components from reacting with negative electrolyte and to prevent an electrical short with the positive electrode (Im, 0068) it is also considered to account for and/or mitigate effects of use of the silicon because it provides the claimed substantially inorganic layer and further provides desirable properties to the electrode in the battery. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Im and Todorof as applied to claim 1 above, and further in view of Sakamoto, WO 2018/096702 A1.
	The following citations for Sakamoto, WO 2018/096702 A1 are in reference to Sakamoto, US 2019/0326601 A1, which is considered to be the English translation of Sakamoto, WO 2018/096702 A1 because it is the US national stage of the PCT application.  
Regarding claim 5, Suzuki in view of Im and Todorof suggest the process of instant claim 1. Suzuki further teaches that the electrochemical device or battery may include a separator interposed between the cathode and the anode (Col. 8, lines 62-67). Im also teaches including a separator disposed between the negative electrode and the positive electrode (0114). Im teaches pressurizing and sintering the ceramic powder to form the porous ceramic layer (0098).
They do not teach that the inorganic layer is applied by applying a film comprising the inorganic layer or an inorganic layer precursor.
Sakamoto teaches providing a negative electrode of a lithium ion battery, where the negative electrode includes a skeleton-forming agent and the resultant battery is excellent in input/output characteristics (abstract and 0066-0067), indicating that a battery will be formed having the negative electrode. They teach that ceramic or inorganic particles are included in a skeleton-forming agent where the ceramic or 
From the teachings of Sakamoto, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also applied the skeleton-forming agent of Sakamoto to the separator of Suzuki in view of Im and Todorof because Sakamoto indicates that a separator coated or filled with ceramic prevents the separator from melting down due to local heat generation during short circuiting such that it will be expected to provide the desirable result of protecting 


Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered.
As discussed in the Advisory Action of 10/22/2021, the previous 112(b) rejection has been withdrawn in light of the amendments to claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718